Name: Commission Regulation (EC) No 1683/94 of 11 July 1994 amending Regulations (EEC) No 1983/92 and (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira, and the Canary Islands respectively, and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade
 Date Published: nan

 Avis juridique important|31994R1683Commission Regulation (EC) No 1683/94 of 11 July 1994 amending Regulations (EEC) No 1983/92 and (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira, and the Canary Islands respectively, and establishing the forecast supply balances Official Journal L 178 , 12/07/1994 P. 0053 - 0054 Finnish special edition: Chapter 3 Volume 59 P. 0028 Swedish special edition: Chapter 3 Volume 59 P. 0028 COMMISSION REGULATION (EC) No 1683/94 of 11 July 1994 amending Regulations (EEC) No 1983/92 and (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira, and the Canary Islands respectively, and establishing the forecast supply balancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the benefit of the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1983/92 (4), as last amended by Regulation (EEC) No 1939/93 (5), establishes for the 1993/94 marketing year the forecast supply balance in rice products for the Azores and Madeira; whereas, therefore, the forecast supply balance for the 1994/95 marketing year should be established; Whereas, pursuant to Article 2 of Regulation (EEC) No 1601/92, Regulation (EEC) No 1997/92 (6), as last amended by Commission Regulation (EEC) No 1939/93, establishes for the 1993/94 marketing year the forecast supply balance in rice products for the Canary Islands; whereas, therefore, the forecast supply balance for the 1994/95 marketing year should be established; Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1983/92 is replaced by Annex I hereto. Article 2 The Annex to Regulation (EEC) No 1997/92 is replaced by Annex II hereto. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 173, 27. 6. 1992, p. 13. (4) OJ No L 198, 17. 7. 1992, p. 37. (5) OJ No L 176, 20. 7. 1993, p. 14. (6) OJ No L 199, 18. 7. 1992, p. 20. ANNEX I 'ANNEX AZORES AND MADEIRA: SUPPLY BALANCE FOR RICE FOR THE 1994/95 MARKETING YEAR "(in tonnes)"" ID="1">1006 30 Milled rice> ID="2">2 500> ID="3">5 000'"> ANNEX II 'ANNEX CANARY ISLANDS: SUPPLY BALANCE FOR RICE FOR THE 1994/95 MARKETING YEAR "(in tonnes)"" ID="1">1006 30 Milled rice> ID="2">12 000"> ID="1">1006 40 Broken rice> ID="2">2 000'">